Citation Nr: 0619722	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1945 and from September 1946 to July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan, which denied the claim for service 
connection for a left knee disorder.  The matter has been 
before the Board a number of times, the last occasion being 
in April 2006, when the Board remanded the claim at the 
veteran's request for a new hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a new Board hearing in June 2006.  
His testimony identified treatment records which, he asserts, 
substantiate his claim and, therefore, should be requested.  
These records allegedly document inpatient treatment for 
injuries to both knees in April 1947 at the 89th Station 
Hospital in Taejon, South Korea.  While a review of the 
record reveals attempts to obtain service personnel records 
and service medical records that have been associated with 
the claims file, the Board is unable to identify evidence of 
any attempts to obtain the complete record of the veteran's 
inpatient treatment at the 89th Station Hospital.  As these 
are Federal government records that have been adequately 
identified as relevant to the veteran's claim, VA is 
obligated to try and obtain the records until such time as it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006).  The RO should provide 
the appellant written notification 
specific to his claim for service 
connection for a left knee disorder.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claim.

2.  The AMC should contact the National 
Personnel Records Center or any other 
appropriate agency and request clinical 
treatment records from the 89th Station 
Hospital, South Korea, from 1947.  If 
reasonable efforts do not result in the 
production of the records, the veteran 
must be notified in accordance with 
38 C.F.R. § 3.159(e).

3.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  Particular 
consideration should be given as to 
whether an additional VA examination is 
needed.  If further action is required, 
the AMC should undertake it before further 
adjudication of the claim.

4.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for a left knee disorder.  If 
the claim remains denied, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

